UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4318


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHRISTINE MCLAMB,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-00173-RBH-1)


Submitted:    October 22, 2009              Decided:   November 16, 2009


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.    William E. Day, II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christine       McLamb     pled       guilty,      pursuant            to    a       plea

agreement,     to    embezzlement,        in       violation      of    18      U.S.C.         §    656

(2006), and aggravated identity theft, in violation of 18 U.S.C.

§ 1028A(a)(1) (2006).            She was sentenced to a total of seventy-

five months’ imprisonment.              In her appeal, she contends that the

district court committed both procedural and substantive error

when imposing her sentence.               The Government has filed a motion

to dismiss, invoking the appeal waiver contained in McLamb’s

plea   agreement.           Because     McLamb’s          appeal      is     barred        by      her

waiver, we grant the Government’s motion to dismiss.

              Whether a defendant effectively waived her right to

appeal pursuant to a plea bargain is an issue of law that is

reviewed de novo.             United States v. Blick, 408 F.3d 162, 168

(4th   Cir.    2005).         Where    the     government        seeks         to    enforce         an

appeal    waiver      and    the    appellant        does     not      contend            that     the

government is in breach of its plea agreement, a waiver will be

enforced      if    the   record      shows        the    waiver      is     valid        and       the

challenged issue falls within the scope of the waiver.                                     Id.      An

appeal waiver is valid if it is “the result of a knowing and

intelligent        decision    to     forgo    the       right   to     appeal.”            United

States v. Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir. 1995)

(internal quotation marks and citations omitted).                                     To decide

whether    a       defendant’s      waiver         results       from      a        knowing         and

                                               2
intelligent      decision,       we    examine     “‘the       particular      facts    and

circumstances surrounding that case, including the background,

experience      and    conduct    of    the      accused.’”        United      States    v.

Davis, 954 F.2d 182, 186 (4th Cir. 1992) (quoting Johnson v.

Zerbst, 304 U.S. 458, 464 (1938)).                    Generally, if the district

court fully questions a defendant at her Fed. R. Crim. P. 11

proceeding      regarding    the      waiver     of     her   right     to    appeal,   the

waiver is both valid and enforceable.                          See United States v.

Johnson, 410 F.3d 137, 151 (4th Cir. 2005).

               As McLamb’s counsel concedes, McLamb’s waiver of her

right to appeal was knowingly and intelligently entered.                                The

district court conducted a thorough plea colloquy in accordance

with Fed. R. Crim. P. 11, ensuring that McLamb understood she

was   pleading     guilty,      and    the    rights     she    would    relinquish      in

doing    so.     The    judge    verified        that    McLamb    had       finished   the

twelfth grade, as well as some business school, had never been

treated for alcohol or drug abuse or mental illness, and had not

taken any drugs, alcohol, or medication that would affect her

ability    to    understand       the    proceedings.             The    judge    further

confirmed that McLamb was satisfied with her attorney and was

aware of the rights she would be giving up by pleading guilty,

as well as the possible penalties she faced by pleading guilty.

McLamb    affirmed      that      she    was      pleading       guilty       freely    and

voluntarily and had not been forced to do so.                            The Government

                                             3
summarized     the     conditions      of   McLamb’s   plea     agreement      aloud,

including that she had waived her right to appeal.                       The judge

then reiterated that McLamb was waiving her right to appeal, and

verified that she wished to do so freely and voluntarily after

consulting      with     her    lawyer.         Accordingly,     because       McLamb

knowingly and voluntarily entered the plea agreement, the appeal

waiver is valid, and will bar any appeals that fall within its

scope.

              On appeal, McLamb asserts that her sentence was both

procedurally and substantively unreasonable.                  However, as these

alleged errors fall within the scope of her waiver of appeal, we

find   that    review    of    these    issues    is   barred    by    the    waiver.

Accordingly, we grant the Government’s motion to dismiss.                         We

dispense      with     oral    argument     because    the     facts    and    legal

contentions are adequately expressed in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED




                                            4